Exhibit 10.41

 

EMPLOYMENT AGREEMENT BETWEEN

SPRINGFIELD FIRST COMMUNITY BANK AND

ROBERT FULP

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”), is made and entered into as of
April 17, 2018, by and between Springfield First Community Bank (the “Bank”) and
Robert Fulp (the “Employee,” and together with the Bank, the “Parties”), and
shall be effective immediately upon the consummation of the merger (the
“Merger”) contemplated by the Agreement and Plan of Merger between QCR Holdings,
Inc. and Springfield Bancshares, Inc. dated April 17, 2018 (the “Merger
Agreement”) whereby Springfield Bancshares, Inc. (“Springfield”) will merge with
and into QCR Holdings, Inc. (the “Company”).

RECITALS

A.          The Bank is currently a wholly-owned subsidiary of Springfield.

B.          The Employee is currently employed by the Bank pursuant to that
certain employment agreement by and between the Bank, Springfield and the
Employee effective as of January 1, 2014, as previously amended by the Amendment
to Employment Agreement and the Second Amendment to Employment Agreement
(collectively the “Prior Agreement”).

C.          Following the consummation of the Merger, the Bank desires to
continue to employ the Employee as an officer of the Bank and the Employee
desires to continue to be employed as an officer of the Bank pursuant to the
terms of this Agreement.

D.          The Bank and the Employee desire to enter into this Agreement as of
the Effective Date and, to the extent provided herein, this Agreement shall
supersede all of the terms and conditions of all prior employment terms and
conditions, whether or not in writing.

AGREEMENTS

1.          Contingency; Effective Date. This Agreement shall be contingent on
the consummation of the Merger as contemplated by the Merger Agreement. If the
Merger is not consummated for any reason, this Agreement will be null and void
as of the date of the public announcement of the cancellation of the intent to
consummate the Merger. This Agreement shall become effective as of the date on
which the Merger is consummated (the “Effective Date”) and shall supersede all
of the terms and conditions of all prior employment agreements and arrangements,
whether or not in writing, including but not limited to the Prior Agreement.

2.          Employment Period. Subject to the terms and conditions of this
Agreement, the Bank hereby agrees to employ the Employee during the Employment
Period (as defined below) and the Employee hereby agrees to be employed by the
Bank and to provide services during the Employment Period in accordance with
this Agreement. The “Employment Period” shall be the period beginning on the
Effective Date and ending on December 31, 2020, unless sooner terminated as
provided herein. The Employment Period shall automatically be extended for one
(1) additional year beginning on January 1, 2020 and each January 1 thereafter
unless either the Bank or the Employee notifies the other party, by written
notice delivered no later than 90 days prior to such January 1, that the
Employment Period shall not be extended for an additional year. Notwithstanding
anything contained herein to the contrary, if a Change of Control occurs during
the Employment Period, this Agreement shall remain in effect for the two (2)
year period following the Change of Control and shall then terminate.










3.          Duties. The Employee agrees that during the Employment Period the
Employee will devote his full business time, energies and talents to serving as
the Bank’s Chief Executive Officer, at the direction of the Company’s Chief
Executive Officer and the Bank’s board of directors. The Employee shall have
such duties and responsibilities as may be assigned to the Employee from time to
time by the Company’s Chief Executive Officer and the Bank’s board of directors,
which duties and responsibilities shall be commensurate with the Employee’s
position, shall perform all duties assigned to the Employee faithfully and
efficiently, subject to the direction of the Company’s Chief Executive Officer
and the Bank’s board of directors, and shall have such authorities and powers as
are inherent to the undertakings applicable to the Employee’s position and
necessary to carry out the responsibilities and duties required of the Employee
hereunder. The Employee will perform the duties required by this Agreement at
the Bank’s principal place of business unless the nature of such duties requires
otherwise. Notwithstanding the foregoing, during the Employment Period, the
Employee may devote reasonable time to activities other than those required
under this Agreement, including activities of a charitable, educational,
religious or similar nature (including professional associations) to the extent
such activities do not, in the reasonable judgment of the Bank, inhibit,
prohibit, interfere with or conflict with the Employee’s duties under this
Agreement or conflict in any material way with the business of the Bank or its
Affiliates; provided, however, that the Employee shall not serve on the board of
directors of any for-profit business (other than the Bank and its Affiliates) or
hold any other position with any for-profit business without receiving the prior
written consent of the Bank.

4.          Compensation and Benefits. Subject to the terms and conditions of
this Agreement, during the Employment Period, while the Employee is employed by
the Bank, the Bank shall compensate the Employee for the Employee’s services as
follows:

(a)         Annual Base Salary. The Employee shall be compensated at an annual
rate of $389,640 (the “Annual Base Salary”), which shall be payable in
accordance with the normal payroll practices of the Bank. Beginning in January
2019 and each January thereafter during the Employment Period, the Employee’s
rate of Annual Base Salary shall be reviewed by the Bank, and following such
review, the Annual Base Salary may be increased but not decreased.

(b)         Annual Cash Bonus. The Employee shall be entitled to receive
performance based annual cash bonuses (each, the “Cash Bonus”) from the Bank for
each fiscal year ending during the Employment Period as determined in the sole
discretion of the Bank. Payment of any such Cash Bonus will be made as soon as
practicable, but in no event later than two and one-half (2½) months following
the end of the fiscal year in which earned. With respect to the fiscal year
ending December 31, 2018, the Cash Bonus shall be determined by reference to the
Bank’s existing bonus program as in effect immediately prior to the Effective
Date. With respect to any fiscal year during the Employment Period that begins
on or after January 1, 2019, the Cash Bonus shall be determined in accordance
with the Company’s or the Bank’s, as the case may be, performance-based
incentive compensation program as may be in effect from time to time for senior
executive employees. Employee’s target percentage for the fiscal year ending
December 31, 2019 (and each fiscal year thereafter during the Employment Period,
unless otherwise determined in the sole discretion of the Bank) shall be
twenty-five percent (25%) of Employee’s Annual Base Salary.

(c)         Deferred Compensation. Commencing January 1, 2019, the Employee
shall be eligible for participation in the Company’s deferred compensation plan,
subject to the terms and conditions thereof, pursuant to which the Employee will
be permitted annually to elect to defer up to twenty percent (20%) of Annual
Base Salary and Cash Bonuses, and the Bank shall make a matching contribution
equal to one hundred percent (100%) of Employee’s elective deferral up to a
maximum annual matching contribution of $10,000.

(d)         Life Insurance. During the Employment Period, the Employee shall be
eligible to





2




participate in the Company’s Northwestern Mutual Life Insurance Bonus Plan in
accordance with its terms and conditions as may be in effect from time to time.

(e)         Long-Term Care Insurance. During the Employment Period, the Bank
shall pay for, or reimburse to the Employee the cost of, the monthly premium
associated with the long-term care insurance policy maintained by the Bank for
the benefit of the Employee immediately prior to the Effective Date; provided,
however, nothing contained herein shall require or obligate the Bank to pay for,
or reimburse to the Employee, any cost associated with a benefit that is
different or greater than that in effect immediately prior to the Effective Date
other than automatic increases in such benefit pursuant to the terms of such
existing policy.  The foregoing notwithstanding, if the existing insurance
policy is terminated by the insurance company issuing such policy due to no
fault of the Employee, the Bank shall pay for, or reimburse the Employee the
cost of, a replacement policy with benefits no less than those provided for in
such insurance policy.

(f)          Benefit Plans. During the Employment Period, the Employee shall be
eligible to participate, subject to the terms and conditions thereof, in all
other incentive plans and programs, including such cash and deferred bonus
programs and equity incentive plans as may be in effect from time to time with
respect to similarly situated employees of the Bank. The Employee and the
Employee’s dependents, as the case may be, shall be eligible to participate in
all pension and similar benefit plans, profit sharing, 401(k), as well as all
medical and dental, disability, group and employee life, accidental death and
travel accident insurance, and other similar welfare benefit plans and programs
of the Bank, subject to the terms and conditions thereof, as in effect from time
to time with respect to similarly situated employees of the Bank.

(g)         Automobile.  During the Employment Period, the Employee shall be
eligible to continue to use a Bank-owned automobile in accordance with the
Bank’s automobile policies and procedures as may be in effect from time to time.

(h)         Paid Time Off. The Employee shall be entitled to accrue paid time
off (“PTO”) subject to the Company’s established programs and policies for
senior executive employees as may be in effect during the Employment Period.

(i)          Club Dues and Organization Expenses. The Bank shall pay the
Employee’s dues for membership in appropriate industry-related organizations and
such other organizations as may be determined by the Bank to be in the best
interests of the Bank and the Company. The Bank also agrees to pay the
Employee’s monthly dues at Hickory Hills Country Club or such other country club
selected by the Employee and approved by the Bank. Any business-related expenses
incurred by the Employee at industry-related organizations or at the country
club to which the Employee belongs may be reimbursed by the Bank in accordance
with Section 4(j) below.

(j)          Expense Reimbursement. The Employee shall be reimbursed by the
Bank, on terms and conditions that are substantially similar to those that apply
to other similarly situated employees of the Bank, for reasonable out-of-pocket
expenses for entertainment, travel, meals, lodging and similar items which are
consistent with the Bank’s expense reimbursement policy and actually incurred by
the Employee in the promotion of the Bank’s business. Such reimbursement
payments will be made in accordance with the Bank’s expense reimbursement
policy, but in no event later than two and one-half (2½) months following the
end of the year in which the corresponding expenses are incurred.

5.          Definitions. As used throughout this Agreement, all of the terms
defined in this Section 5  shall have the meanings given below.





3




(a)         “Affiliate” shall mean each company, corporation, partnership, bank,
savings bank, savings and loan association, credit union or other financial
institution, directly or indirectly, which is controlled by, controls, or is
under common control with, the Bank, where “control” means (x) the ownership of
fifty-one percent (51%) or more of the voting securities or other voting
interest or other equity interest of any corporation, partnership, joint venture
or other business entity, or (y) the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
corporation, partnership, joint venture or other business entity.

(b)         “Average Annual Bonus” shall mean the average of the three (3) most
recent annual Cash Bonuses paid to the Employee immediately preceding the
termination date.

(c)         “Base Compensation” shall mean the amount equal to the sum of (i)
the greater of the Employee’s then-current Annual Base Salary or the Employee’s
Annual Base Salary as of the date one (1) day prior to a Change of Control and
(ii) the Average Annual Bonus.

(d)         “Change of Control” shall mean:

(i)        the consummation of the acquisition by any person (as such term is
defined in Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as
amended (the “1934 Act”)) of beneficial ownership (within the meaning of Rule
13d-3 promulgated under the 1934 Act) of thirty‑three percent (33%) or more of
the combined voting power of the then outstanding Voting Securities of the Bank
or the Company; or

(ii)       the individuals who, as of the date hereof, are members of the Board
of Directors of the Company (the “Company’s Board”) cease for any reason to
constitute a majority of the Company’s Board, unless the election, or nomination
for election by the stockholders, of any new director was approved by a vote of
a majority of the Company’s Board, and such new director shall, for purposes of
this Agreement, be considered as a member of the Company’s Board; or

(iii)      the consummation by the Company of: (1) a merger or consolidation if
the stockholders, immediately before such merger or consolidation, do not, as a
result of such merger or consolidation, own, directly or indirectly, more than
sixty‑seven percent (67%) of the combined voting power of the then outstanding
Voting Securities of the entity resulting from such merger or consolidation in
substantially the same proportion as their ownership of the combined voting
power of the Voting Securities of the Bank or the Company, as the case may be,
outstanding immediately before such merger or consolidation; or (2) a complete
liquidation or dissolution or an agreement for the sale or other disposition of
all or substantially all of the assets of the Bank or the Company.

Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
solely because thirty‑three percent (33%) or more of the combined voting power
of the then outstanding securities of the Bank or the Company are acquired by:
(1) a trustee or other fiduciary holding securities under one or more employee
benefit plans maintained for employees of the entity; or (2) any corporation
which, immediately prior to such acquisition, is owned directly or indirectly by
the stockholders in the same proportion as their ownership of stock immediately
prior to such acquisition.

(e)         “Code” shall mean the Internal Revenue Code of 1986, as amended.

(f)          “Covered Period” shall mean the period beginning on the date of a
Change of Control and ending twenty-four (24) months after the Change of
Control.

(g)         “Disability” shall mean that (i) the Employee is unable to engage in
any substantial





4




gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or (ii) the Employee is, by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than three months under an accident and health plan covering
employees of the Bank.

(h)         “Good Reason” shall mean the Employee’s voluntary Termination of
employment for one or more of the following reasons:

(i)        a material adverse change in the nature, scope or status of the
Employee’s position, authorities or duties from those in effect in accordance
with Section 3, as of the Effective Date or, if greater and if during a Covered
Period, immediately prior to the Covered Period;

(ii)       a material reduction in the Employee’s Annual Base Salary, bonus
opportunity, or material reduction to the Employee’s aggregate benefits, or
other compensation plans in effect as of the Effective Date or, if greater and
if during a Covered Period, immediately prior to the Covered Period;

(iii)      relocation of the Employee’s primary place of employment of more than
thirty-five (35) miles from the Employee’s primary place of employment as of the
Effective Date, or if applicable, immediately prior to the Covered Period, or a
requirement that the Employee engage in travel that is materially greater than
that required as of the Effective Date, or if applicable, prior to the Covered
Period;

(iv)      failure by an acquirer to assume this Agreement at the time of the
Change of Control; or

(v)        a material breach by the Bank, or its successor, of this Agreement.

Notwithstanding the foregoing, prior to the Employee’s voluntary termination for
Good Reason, the Employee must give the Bank written notice of the existence of
any condition set forth in clauses (i) – (v) above within 90 days of the initial
existence of such condition and the Bank shall have 30 days from the date of
such notice in which to cure the condition giving rise to Good Reason. If during
such 30-day period the Bank cures the condition giving rise to Good Reason, then
no benefits shall be due under Section 6 of this Agreement with respect to such
occurrence. If during such 30-day period the Bank fails or refuses to cure the
condition giving rise to Good Reason, then the Employee shall be entitled to
benefits under Section 6 of this Agreement upon such Termination; provided such
Termination occurs within twenty‑four (24) months of the initial existence of
such condition.

(i)          “Minimum Payments” shall mean, as applicable, the following
amounts:

(i)        the Employee’s earned but unpaid Annual Base Salary for the period
ending on the Termination Date;

(ii)       the Employee’s earned but unpaid Cash Bonus for the previously
completed fiscal year;

(iii)      the Employee’s accrued but unused and unpaid PTO for the period
ending on the Termination Date;





5




(iv)      the Employee’s unreimbursed business expenses and all other items
earned and owed to the Employee through and including, the Termination Date; and

(v)        benefits, incentives and awards described in Section 6(g).

(j)          “Release” shall mean a general release and waiver in a form
acceptable to the Bank and the Company.

(k)         “Severance Amount” shall mean an amount equal to two (2) times the
Employee’s Base Compensation.

(l)          Specified Employee” shall mean a “key employee” (as defined in Code
Section 416(i) without regard to paragraph (5) thereof), as determined by the
Bank based upon the 12-month period ending on each December 31st (such 12-month
period is referred to below as the “identification period”). If the Employee is
determined to be a key employee under Code Section 416(i) (without regard to
paragraph (5) thereof) during the identification period, the Employee shall be
treated as a Specified Employee for purposes of this Agreement during the
12-month period that begins on the April 1st following the close of such
identification period. For purposes of determining whether the Employee is a key
employee under Code Section 416(i), “compensation” shall mean employee’s W-2
compensation as reported by the Bank for a particular calendar year.

(m)        “Termination” shall mean termination of the Employee’s employment
with the Bank during the Employment Period either (where such termination
constitutes a “separation from service” pursuant to Code Section 409A):

(i)        by the Bank or its successor, as the case may be, other than a
Termination for Cause or any termination as a result of death or Disability; or

(ii)       by the Employee for Good Reason.

(n)         “Termination Date” shall mean the date of termination indicated in
the written notice provided by either Party to the other Party.

(o)         “Termination for Cause” shall mean only a termination by the Bank as
a result of:

(i)        the Employee’s willful and continuing failure, that is not remedied
within thirty (30) days after receipt of written notice of such failure from the
Bank, to perform his material obligations hereunder;

(ii)       the Employee’s conviction of, or the pleading of nolo contendere to,
a crime of embezzlement, fraud or a felony under the laws of the United States
or any state thereof;

(iii)      the Employee’s breach of a fiduciary responsibility to the Bank or
any Affiliate;

(iv)      a material violation by the Employee of any applicable material law or
regulation respecting the business of the Bank; or

(v)        an act of dishonesty by the Employee which is materially injurious to
the Bank.





6




The Employee shall be entitled to at least thirty (30) days’ prior written
notice of the Bank’s intention to terminate the Employee’s employment for Cause.
Such written notice shall specify the grounds for such termination and shall
provide the Employee with a reasonable opportunity to cure any conduct or act,
if curable, alleged as grounds for such termination as well as a reasonable
opportunity to present to the Company’s Chief Executive Officer and the Bank’s
board of directors his position regarding any dispute relating to such
termination.

(p)         “Voting Securities” shall mean any securities which ordinarily
possess the power to vote in the election of directors without the happening of
any pre-condition or contingency.

6.          Rights and Payments Upon Termination. The Employee’s right to
benefits and payments, if any, for periods after the Termination Date shall be
determined in accordance with this Section 6:

(a)         Minimum Payments. If the Termination Date occurs during the
Employment Period for any reason, the Employee shall be entitled to the Minimum
Payments, in addition to any payments or benefits to which the Employee may be
entitled under the following provisions of this Section 6 (other than this
Section 6(a)) or the express terms of any employee benefit plan or as required
by law. Any payments to be made to the Employee pursuant to this Section 6(a)
shall be made within 30 days after the Termination Date, provided that any
benefits, incentives or awards payable as described in Section 6(g) shall be
made in accordance with the provisions of the applicable plan, program or
arrangement. Except as may be otherwise expressly provided to the contrary in
this Agreement or as otherwise provided by law, nothing in this Agreement shall
be construed as requiring the Employee to be treated as employed by the Bank
following the Termination Date for purposes of any employee benefit plan or
arrangement in which the Employee may participate at such time.

(b)         Disability. In the event of the Employee’s Disability during the
Employment Period, payments based upon the Employee’s then current Annual Base
Salary and Average Annual Bonus shall continue thereafter through the last day
of the one (1) year period beginning on the date of such Disability, after which
time the Employee’s employment shall terminate. Payments made in the event of
the Employee’s Disability shall be equal to sixty-six percent (66%) of the
Employee’s Annual Base Salary and Average Annual Bonus, less any amounts
received under the Bank’s short or long-term disability programs, as applicable.

(c)         Termination for Cause, Death, Voluntary Resignation and Non-Renewal.
If the Termination Date occurs during the Employment Period and is a result of
(i) a Termination for Cause, (ii) death, (iii) voluntary resignation other than
for Good Reason, (iv) if this Agreement expires (A) due to notice of non-renewal
by either Party as provided under Section 2 or (B) at the end of a Covered
Period, or (v) following a Disability (as provided in Section 6(b)) then, other
than the Minimum Payments, the Employee shall have no right to payments or
benefits under this Agreement (and the Bank shall have no obligation to make any
such payments or provide any such benefits) for periods after the Termination
Date.

(d)         Termination Other than for Cause or Resignation for Good Reason.
Except as otherwise provided in Section 7 below, if the Employee’s employment by
the Bank, or any Affiliate or successor of the Bank, shall be subject to a
Termination other than during a Covered Period, then, in addition to Minimum
Payments, the Bank shall provide the Employee the following benefits:

(i)        Commencing on the first payroll date of the Bank that occurs on or
following the sixtieth (60th) day following the Termination Date, the Employee
shall receive the Severance Amount (less any amount described in subparagraph
(ii) below) paid in six (6) substantially equal monthly





7




installments, with each successive payment being due on the monthly anniversary
of the Termination Date, provided that any such monthly installments that would
have been paid in the sixty (60)-day period following the Termination Date but
for the Release requirement in Section 7 shall be paid on the first Bank payroll
date that occurs on or following the sixtieth (60th) day following the
Termination Date, and the number of remaining substantially equal monthly
installments to be made shall be reduced from six (6) by any such “catch-up”
payments that are made.

(ii)       To the extent any portion of the applicable Severance Amount exceeds
the “safe harbor” amount described in Treasury Regulation Section
1.409A-1(b)(9)(iii)(A), the Employee shall receive such portion of the
applicable Severance Amount that exceeds the “safe harbor” amount in a single
lump sum payment payable on the first Company payroll date that occurs on or
following the sixtieth (60th) day following the Termination Date.

(iii)      The Employee (and dependents, as may be applicable) shall be entitled
to the medical benefits provided in Section 6(f) below.

(e)         Termination Upon a Change of Control. Except as otherwise provided
in Section 7 below, if the Employee’s employment by the Bank, or any Affiliate
or successor of the Bank, shall be subject to a Termination within a Covered
Period, then, in addition to the Minimum Payments, the Bank shall provide the
Employee the following benefits:

(i)        Within five (5) days after the Employee’s Termination, the Bank shall
pay the Employee a lump sum payment in an amount equal to the Severance Amount.

(ii)       The Employee (and his dependents, as may be applicable) shall be
entitled to the medical benefits provided in Section 6(f) below.

(iii)      Notwithstanding the foregoing, in the event that the Change of
Control does not also qualify as a “change in ownership” or “change in the
effective control” of a corporation, both as defined under Code Section 409A,
and the Severance Amount payments constitute “deferred compensation” under Code
Section 409A, then such Severance Amount shall be paid in the same time and
manner as provided under Section 6(d).

(f)          Medical and Dental Benefits. Except as otherwise provided in
Section 7 below, if the Employee’s employment by the Bank or any Affiliate or
successor of the Bank shall be subject to a Termination as provided in
subsections (d) or (e) above within the Employment Period, then to the extent
that the Employee or any of the Employee’s dependents may be covered under the
terms of any medical and dental plans of the Bank (or any Affiliate) for active
employees immediately prior to the termination, then, for as long as the
Employee is eligible for and elects coverage under the health care continuation
rules of the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”),
the Bank will provide the Employee and those dependents with equivalent
coverages for a period of eighteen (18) months with the Employee required to pay
the same amount as the Employee would pay if the Employee continued in
employment with the Bank or an Affiliate during such period. The coverages may
be procured directly by the Bank (or any Affiliate, if appropriate) apart from,
and outside of the terms of the plans themselves; provided that the Employee and
the Employee’s dependents comply with all of the conditions of the medical or
dental plans, with the cost to the Bank not to exceed the Bank’s cost for
continued COBRA coverage provided above. In the event the Employee or any of the
Employee’s dependents become eligible for coverage under the terms of any other
medical and/or dental plan of a subsequent employer which plan benefits are
comparable to the Bank’s (or any Affiliate) plan benefits, coverage under the
Bank’s (or any Affiliate) plans will cease for the Employee and/or the
Employee’s dependents. The Employee and the





8




Employee’s dependents must notify the Bank (or any Affiliate) of any subsequent
employment and provide information regarding medical and/or dental coverage
available. In the event the Bank (or any Affiliate) discovers that the Employee
and/or his dependent has become employed and has not provided the above
notification, all payments and benefits related to medical and dental coverage
will cease.

(g)         Other Benefits. The Employee’s rights following a Termination with
respect to any benefits, incentives or awards provided to the Employee pursuant
to the terms and conditions of any plan, program or arrangement sponsored or
maintained by the Bank, whether tax-qualified or not, which are not specifically
addressed herein, shall be subject to the terms and conditions of such plan,
program or arrangement and this Agreement shall have no effect upon such terms
and conditions except as specifically provided herein.

(h)         Removal from any Boards and Positions. Upon the Employee’s
termination of employment for any reason under this Agreement, the Employee
shall be deemed to resign (i) if a member, from the board of directors of the
Bank or any Affiliate and any other board to which the Employee has been
appointed or nominated by or on behalf of the Bank, (ii) from each position with
the Bank or any Affiliate, including as an officer of the Bank or any of its
Affiliates and (iii) as a fiduciary of any employee benefit plan of the Bank or
any of its Affiliates.

7.          Release.  Notwithstanding any provision of this Agreement to the
contrary, no payments or benefits shall be owed to the Employee under Section
6(d),  6(e) or 6(f) unless the Employee executes and delivers to the Bank a
Release within forty‑five (45) days after the Termination Date, and any
applicable revocation period has expired prior to the sixtieth (60th) day
following the Termination Date.

8.          Excise Tax Limitation.

(a)         It is the intention of the Bank and the Employee that no portion of
any payment under this Agreement, or payments to or for the benefit of the
Employee under any other agreement or plan, be deemed to be an “Excess Parachute
Payment” as defined in Code Section 280G, or its successors. It is agreed that
the present value of payments to or for the benefit of the Employee in the
nature of compensation, receipt of which is contingent on the Change of Control,
and to which Code Section 280G applies (in the aggregate “Total Payments”) shall
not exceed an amount equal to one dollar less than the maximum amount which the
Bank may pay without loss of deduction under Code Section 280G(a). Present value
for purposes of this Agreement shall be calculated in accordance with Code
Section 280G(d)(4). Within one hundred and twenty (120) days following the
earlier of (A) the giving of the notice of termination or (B) the giving of
notice by the Bank to the Employee of its belief that there is a payment or
benefit due the Employee which will result in an excess parachute payment as
defined in Code Section 280G, the Employee and the Bank, at the Bank’s expense,
shall obtain the opinion of an Independent Advisor (as defined below), which
opinion need not be unqualified, which sets forth (A) the Employee’s applicable
Base Amount (as defined under Code Section 280G), (B) the present value of Total
Payments and (C) the amount and present value of any excess parachute payments.
In the event that such opinion determines that there would be an excess
parachute payment, the payment hereunder or any other payment determined by such
Independent Advisor to be includable in Total Payments shall be modified,
reduced or eliminated as specified by the Bank delivered to the Employee within
ninety (90) days of receipt of such opinion, so that under the bases of
calculation set forth in such opinions there will be no excess parachute payment
and such adjustment shall be consistent with the rules under Code Section 409A.
The provisions of this Section, including the calculations, notices and opinion
provided for herein shall be based upon the conclusive presumption that (A) the
compensation and benefits provided for in Section 6 hereof and (B) any other
compensation earned by the Employee pursuant to the Bank’s compensation programs
which would have been paid in any event, are reasonable compensation for
services rendered, even though the





9




timing of such payment is triggered by the Change of Control. In the event that
the provisions of Code Sections 280G and 4999 are repealed without succession,
this Section shall be of no further force or effect.

(b)         The Bank and the Employee hereby recognize that the restrictive
covenants under Section 9 have value and that the value shall be recognized in
the Section 280G calculations by an allocation of a portion of the termination
benefits to the restrictive covenant provisions based on the fair market value
of such restrictive covenant provisions. The Independent Advisor shall make the
determination of the fair value to be allocated to the restrictive covenant
provisions.

(c)         For purposes of this Agreement, “Independent Advisor” shall mean an
independent nationally recognized accounting firm approved by the Bank and the
Employee, where such approval shall not be unreasonably withheld by either
party.

9.          Restrictive Covenants.

(a)         Confidential Information.

(i)        The Employee acknowledges that, during the course of his employment
with the Bank, the Employee may produce and have access to confidential and/or
proprietary non‑public information concerning the Bank and its Affiliates,
including marketing materials, financial and other information concerning
customers and prospective customers, customers lists, records, data, trade
secrets, proprietary business information, pricing and profitability information
and policies, strategic planning, commitments, plans, procedures, litigation,
pending litigation and other information not generally available to the public
(collectively, “Confidential Information”). The Employee agrees not to directly
or indirectly use, disclose, copy or make lists of Confidential Information for
the benefit of anyone other than the Bank, either during or after his employment
with the Bank, except to the extent that such information is or thereafter
becomes lawfully available from public sources, or such disclosure is authorized
in writing by the Bank, required by law or any competent administrative agency
or judicial authority, or otherwise as reasonably necessary or appropriate in
connection with performance by the Employee of his duties hereunder. The
Employee agrees that, if the Employee receives a subpoena or other court order
or is otherwise required by law to provide information to a governmental
authority or other person concerning the activities of the Bank or any of its
Affiliates, or his activities in connection with the business of the Bank or any
of its Affiliates, the Employee, to the extent legally permitted, will
immediately notify the Bank of such subpoena, court order or other requirement
and deliver forthwith to the Bank a copy thereof and any attachments and
non‑privileged correspondence related thereto. The Employee shall take
reasonable precautions to protect against the inadvertent disclosure of
Confidential Information. The Employee agrees to abide by the Bank’s reasonable
policies, as in effect from time to time, respecting avoidance of interests
conflicting with those of the Bank and its Affiliates. In this regard, the
Employee shall not directly or indirectly render services to any person or
entity where the Employee’s service would involve the use or disclosure of
Confidential Information. The Employee agrees not to use any Confidential
Information to guide him in searching publications or other publicly available
information, selecting a series of items of knowledge from unconnected sources
and fitting them together to claim that the Employee did not violate any
agreements set forth in this Agreement.

(ii)       The Employee shall not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that (A)
is made (1) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney, and (2) solely for the purpose
of reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. Accordingly, the Employee has the right to disclose
in confidence trade secrets to federal, state, and local government officials,
or to an





10




attorney, for the sole purpose of reporting or investigating a suspected
violation of law. The Employee also has the right to disclose trade secrets in a
document filed in a lawsuit or other proceeding, but only if the filing is made
under seal and protected from public disclosure. Nothing in this Agreement is
intended to conflict with 18 U.S.C. § 1833(b) or create liability for
disclosures of trade secrets that are expressly allowed by 18 U.S.C. § 1833(b).
Nothing in this Agreement shall be construed to authorize, or limit liability
for, an act that is otherwise prohibited by law, such as the unlawful access of
material by unauthorized means.

(iii)      Nothing contained in this Section 9(a) shall limit the Employee’s
ability to file a charge or complaint with any governmental, administrative or
judicial agency (each, an “Agency”) pursuant to any applicable whistleblower
statute or program (each, a “Whistleblower Program”). The Employee acknowledges
that this Section 9(a) does not limit (A) his ability to communicate, in
connection with a charge or complaint pursuant to any Whistleblower Program with
any Agency or otherwise participate in any investigation or proceeding that may
be conducted by such Agency, including providing documents or other information,
without notice to the Bank or the Company, or (B) his right to receive an award
for information provided to such Agency pursuant to any Whistleblower Program.

(b)         Documents and Property.  All records, files, documents and other
materials or copies thereof relating to the business of the Bank and its
Affiliates, which the Employee shall prepare, receive, or use, shall be and
remain the sole property of the Bank and, other than in connection with
performance by the Employee of his duties hereunder, shall not be removed from
the premises of the Bank or any of its Affiliates without the Bank’s prior
written consent, and shall be promptly returned to the Bank upon the Employee’s
termination of employment together with all copies (including copies or
recordings in electronic form), abstracts, notes or reproductions of any kind
made from or about the records, files, documents or other materials.

(c)         Non-Competition.  The Bank and the Employee have agreed that the
primary service area of the Bank’s lending and deposit taking functions in which
the Employee will actively participate extends separately to an area that
encompasses a 50-mile radius from each banking or other office location of the
Bank and its Affiliates where the Employee has provided services to the Bank
during the twenty-four (24) month period immediately preceding the date of
termination (collectively, the “Restrictive Area”). Therefore, as an essential
ingredient of and in consideration of this Agreement and his employment by the
Bank, the Employee agrees that, during his employment with the Bank and for a
period of twenty-four (24) months immediately following the termination of his
employment, for whatever reason, where such termination occurs during the term
of this Agreement or thereafter (the “Restricted Period”), the Employee will
not, except with the express prior written consent of the Bank, directly or
indirectly:

(i)        Within the Restricted Area, engage or invest in, own, manage,
operate, finance, control, or participate in the ownership, management,
operation or control of, be employed by, associated with, or in any manner
connected with, serve as a director, officer or consultant to, lend his name or
any similar name to, lend his credit to, or render services or advice to, any
person, firm, partnership, corporation or trust which owns, operates or is in
the process of forming, a bank, savings and loan association, credit union or
similar financial institution (a “Financial Institution”) with an office
located, or to be located at an address identified in a filing with any
regulatory authority, within the Restrictive Area; provided however, that the
ownership by the Employee of shares of the capital stock of any Financial
Institution which shares are listed on a securities exchange or quoted on the
National Association of Securities Dealers Automated Quotation System and which
do not represent more than five percent (5%) of the institution’s outstanding
capital stock, shall not violate any terms of this Agreement;

(ii)       Either for the Employee or any Financial Institution: (A) induce or
attempt





11




to induce any employee of the Bank or any of its Affiliates with whom the
Employee had significant contact to leave the employ of the Bank or any of its
Affiliates; (B) in any way interfere with the relationship between the Bank or
any of its Affiliates and any employee of the Bank or any of its Affiliates with
whom the Employee had significant contact; or (C) induce or attempt to induce
any customer, supplier, licensee or business relation of the Bank or any of its
Affiliates with whom the Employee had significant contact within the twelve (12)
month period immediately preceding the Termination Date to cease doing business
with the Bank or any of its Affiliates or in any way interfere with the
relationship between the Bank or any of its Affiliates and their respective
customers, suppliers, licensees or business relations with whom the Employee had
significant contact within the twelve (12) month period immediately preceding
the Termination Date; or

(iii)      Either for the Employee or any Financial Institution, solicit the
business of any person or entity known to the Employee to be a customer of the
Bank or any of its Affiliates, where the Employee had significant contact with
such person or entity within the twelve (12) month period immediately preceding
the Termination Date, with respect to products, activities or services that
compete in whole or in part with the products, activities or services of the
Bank or any of its Affiliates.

(d)         Work for Hire Provisions.

(i)        Exclusive Rights of the Bank in Work Product. The parties acknowledge
and agree that all work performed by the Employee for the Bank or any of its
Affiliates shall be deemed “work for hire.” The Bank shall at all times own and
have exclusive right, title and interest in and to all Confidential Information
and Inventions (as defined below), and the Bank shall retain the exclusive right
to license, sell, transfer and otherwise use and dispose of the same. Any and
all enhancements of the technology of the Bank or any of its Affiliates that are
developed by the Employee shall be the exclusive property of the Bank. The
Employee hereby assigns to the Bank any right, title and interest in and to all
Inventions that the Employee may have, by law or equity, without additional
consideration of any kind whatsoever from the Bank or any of its Affiliates. The
Employee agrees to execute and deliver any instruments or documents and to do
all other things (including the giving of testimony) requested by the Bank (both
during and after the termination of his employment with the Bank) in order to
vest more fully in the Bank or any of its Affiliates all ownership rights in the
Inventions (including obtaining patent, copyright or trademark protection
therefore in the United States and/or foreign countries).

(ii)       Definitions and Exclusions. For purposes of this Agreement,
“Inventions” means all systems, procedures, techniques, manuals, data bases,
plans, lists, inventions, trade secrets, copyrights, patents, trademarks,
discoveries, innovations, concepts, ideas and software conceived, compiled or
developed by the Employee in the course of his employment with the Bank or any
of its Affiliates and/or comprised, in whole or part, of Confidential
Information. Notwithstanding the foregoing, Inventions shall not include:
(i) any inventions independently developed by the Employee and not derived, in
whole or part, from any Confidential Information or (ii) any invention made by
the Employee prior to his exposure to any Confidential Information.

(e)         Remedies for Breach of Covenants.  The Employee has reviewed the
provisions of this Agreement with legal counsel, or has been given adequate
opportunity to seek such counsel, and the Employee acknowledges and expressly
agrees that the covenants contained in this Section 9 are reasonable with
respect to their duration, geographical area and scope. The Employee further
acknowledges that the restrictions contained in this Section 9 are reasonable
and necessary for the protection of the legitimate business interests of the
Bank, that they create no undue hardships, that any violation of these
restrictions would cause substantial injury to the Bank and such interests, and
that such restrictions were a material inducement to the Bank to enter into this
Agreement. In the event of any violation or threatened violation





12




of these restrictions, the Bank, in addition to and not in limitation of, any
other rights, remedies or damages available to the Bank under this Agreement or
otherwise at law or in equity, shall be entitled to preliminary and permanent
injunctive relief to prevent or restrain any such violation by the Employee and
any and all persons directly or indirectly acting for or with the Employee, as
the case may be.

10.        Regulatory Suspension and Termination.

(a)         If the Employee is suspended from office and/or temporarily
prohibited from participating in the conduct of the Bank’s affairs by a notice
served under Section 8(e)(3) (12 U.S.C. § 1818(e)(3)) or 8(g) (12 U.S.C. §
1818(g)) of the Federal Deposit Insurance Act, as amended, the Bank’s
obligations under this Agreement shall be suspended as of the date of service,
unless stayed by appropriate proceedings. If the charges in the notice are
dismissed, the Bank shall: (i) pay the Employee all of the compensation withheld
while the parties’ obligations were suspended, and; (ii) reinstate any of the
obligations, which were suspended.

(b)         If the Employee is removed and/or permanently prohibited from
participating in the conduct of the Bank’s affairs by an order issued under
Section 8(e) (12 U.S.C. § 1818(e)) or 8(g) (12 U.S.C. § 1818(g)) of the Federal
Deposit Insurance Act, as amended, all obligations of the Bank under this
Agreement shall terminate as of the effective date of the order, but vested
rights of the Parties shall not be affected.

(c)         If the Bank is in default as defined in Section 3(x) (12 U.S.C.
§ 1813(x)(1)) of the Federal Deposit Insurance Act, as amended, all obligations
of the Bank under this Agreement shall terminate as of the date of default, but
this paragraph shall not affect any vested rights of the Parties.

(d)         All obligations of the Bank under this Agreement shall be
terminated, except to the extent determined that continuation of this Agreement
is necessary for the continued operation of the institution by the Federal
Deposit Insurance Corporation (the “FDIC”), at the time the FDIC enters into an
agreement to provide assistance to or on behalf of the Bank under the authority
contained in Section 13(c) (12 U.S.C. § 1823(c)) of the Federal Deposit
Insurance Act, as amended, or when the Bank is determined by the FDIC to be in
an unsafe or unsound condition. Any rights of the Parties that have already
vested, however, shall not be affected by such action.

(e)         Any payments made to the Employee pursuant to this Agreement, or
otherwise, are subject to and conditioned upon their compliance with Section
18(k) (12 U.S.C. § 1828(k)) of the Federal Deposit Insurance Act as amended, and
any regulations promulgated thereunder.

11.        No Set-Off; No Mitigation. Except as provided herein, the Bank’s
obligation to make the payments provided for in this Agreement and otherwise to
perform its obligations hereunder shall not be affected by any circumstances,
including any set-off, counterclaim, recoupment, defense or other right which
the Bank may have against the Employee or others. In no event shall the Employee
be obligated to seek other employment or take any other action by way of
mitigation of the amounts payable to the Employee under any of the provisions of
this Agreement, and such amounts shall not be reduced whether or not the
Employee obtains other employment.

12.        Notices. Notices and all other communications under this Agreement
shall be in writing and shall be deemed given when mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

If to the Bank to:





13




Springfield First Community Bank
Attention: Board of Directors
2006 Glenstone Avenue
Springfield, MO 65804





14




With a copy to:

QCR Holdings, Inc.
Attention: Chief Executive Officer
3551 7th Street
Moline, IL 61265

If to the Employee, to the last recorded address on books and records of the
Bank;

or to such other address as either party may furnish to the other in writing,
except that notices of changes of address shall be effective only upon receipt.

13.        Applicable Law. All questions concerning the construction, validity
and interpretation of this Agreement and the performance of the obligations
imposed by this Agreement shall be governed by the internal laws of the State of
Missouri applicable to agreements made and wholly to be performed in such state
without regard to conflicts of law provisions of any jurisdiction, and any court
action commenced to enforce this Agreement shall have as its sole and exclusive
venue the County of St. Louis, Missouri or in the United States District Court
for the Eastern District of Missouri.

14.        Entire Agreement; Survival. This Agreement constitutes the entire
agreement between the Employee and the Bank concerning the subject matter
hereof, and supersedes all prior negotiations, undertakings, agreements and
arrangements with respect thereto, whether written or oral. If a court of
competent jurisdiction determines that any provision of this Agreement is
invalid or unenforceable, then the invalidity or unenforceability of that
provision shall not affect the validity or enforceability of any other provision
of this Agreement and all other provisions shall remain in full force and
effect. The various covenants and provisions of this Agreement are intended to
be severable and to constitute independent and distinct binding obligations.
Without limiting the generality of the foregoing, if the scope of any covenant
contained in this Agreement is too broad to permit enforcement to its full
extent, such covenant shall be enforced to the maximum extent permitted by law,
and the Employee hereby agrees that such scope may be judicially modified
accordingly.

15.        Withholding of Taxes. The Bank may withhold from any benefits payable
under this Agreement all federal, state, city or other taxes as may be required
pursuant to any law, governmental regulation or ruling.

16.        No Assignment. The Employee’s rights to receive payments or benefits
under this Agreement shall not be assignable or transferable whether by pledge,
creation of a security interest or otherwise, other than a transfer by will or
by the laws of descent or distribution. In the event of any attempted assignment
or transfer contrary to this Section, the Bank shall have no liability to pay
any amount so attempted to be assigned or transferred. This Agreement shall
inure to the benefit of and be enforceable by the Employee’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.

17.        Successors. This Agreement shall be binding upon and inure to the
benefit of the Bank, its successors and assigns (including, without limitation,
any company into or with which the Bank may merge or consolidate).

18.        Survival.  The provisions of Section 9  shall survive the termination
of this Agreement.

19.        Amendment. This Agreement may not be amended or modified except by
written agreement signed by the Employee and the Bank.





15




20.        Internal Revenue Code Section 409A. If at the time of any payment
hereunder: (a) the Employee is considered to be a Specified Employee; and
(b) such payment is required to be treated as deferred compensation under Code
Section 409A; then, to the extent required, no such payment may be made before
the date which is six (6) months after the Termination Date.

21.        Other Agreements. In the event of the existence of another agreement
between the parties which (i) is in effect during the Restricted Period, and
(ii) which contains restrictive covenants that conflict with any the provisions
of Section 9, then the more restrictive of such provisions from the two
agreements shall control for the period during which both agreements would
otherwise be in effect.

22.        Joint Participation.  The Parties hereto participated jointly in the
negotiation and preparation of this Agreement, and each Party has had the
opportunity to obtain the advice of legal counsel and to review and comment upon
the Agreement. Accordingly, it is agreed that no rule of construction shall
apply against any Party or in favor of any Party. This Agreement shall be
construed as if the Parties jointly prepared this Agreement, and any uncertainty
or ambiguity shall not be interpreted against one Party and in favor of the
other.

[Signature page follows]





16




IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first set forth above to be effective as of the Effective Date.

 

 

 

 

Springfield First Community Bank

    

Employee

 

 

 

 

 

 

Signature:

/s/ Noel Boyd

 

/s/ Robert Fulp

Noel Boyd

 

Robert Fulp

Vice Chairman

 

 

 

 

 

 

 

 

 

 

[Address]

 

 

 

QCR Holdings, Inc.

 

 

 

 

 

 

 

 

Signature:

/s/ Douglas M. Hultquist

 

 

Douglas M. Hultquist

 

 

President and Chief Executive Officer

 

 

 

17

